UNITED STATES COURT OF APPEALS
                                    FIFTH CIRCUIT

                                       _________________

                                           No. 00-50864

                                       (Summary Calendar)
                                       _________________


               GWENDOLYN L. DOSS,


                                               Plaintiff - Appellant,

               versus


               LARRY G. MASSANARI, ACTING COMMISSIONER OF
               SOCIAL SECURITY,


                                               Defendant - Appellee,.



                           Appeal from the United States District Court
                               For the Western District of Texas
                                  USDC No. A-99-CV-130-JN

                                          August 15, 2001

Before EMILIO M. GARZA, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

       Gwendolyn L. Doss appeals from the magistrate judge’s decision affirming the denial of her

application for disability insurance benefits. She argues that the decision of the administrative law




       *
               Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
judge is not supported by substantial evidence.       More specifically, Doss contends that the

administrative law judge’s determination that she could perform medium work is not supported by

an objective evaluation of the medical evidence.

       The administrative law judge applied the proper legal standard in evaluating Doss’s disability

claim, and the decision that Doss was not disabled and is able to perform work in the national

economy is supported by substantial evidence on the record as whole. See Muse v. Sullivan, 925
F.2d 785, 789 (5th Cir. 1991); Anthony v. Sullivan, 954 F.2d 289, 292 (5th Cir. 1992). Accordingly

the judgment of the magistrate judge is AFFIRMED.




                                                -2-